DETAILED ACTION

This Office action is responsive to the following communication:  Request for Continued Examination filed on 15 September 2022.
Claim(s) 1-21 is/are pending and present for examination.  Claim(s) 1, 9, and 17 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2022 has been entered.
 
Response to Amendment
Claims 1, 3-5, 9. 11-13, 17, and 19-21 have been amended.
No claim has been newly added.
No claim has been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 9, and 17, the claim(s) recite(s) in part “temporarily store the blockchain transaction”, “identify a subset of the blockchain peers”, “determine that two blockchain peers… endorse conflicting sets of attributes”, “resolve the conflicting attributes by selecting one set of attributes”, and “transfer the blockchain transaction.”
The limitations directed towards computing “identify”, “determine”, and “resolve” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “identify” feature in the context of this claim encompasses the user mentally evaluating whether a subset of blockchain peers endorse a specific blockchain transaction. For example, “determine” in the context of this claim encompasses mentally determining whether conflicting sets of attributes are present between the aforementioned subset of blockchain peers.  For example, the “resolve” feature in the context of this claim encompasses the user mentally evaluating and determining which set of attributes to select. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a network interface and a processor to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed feature of “transfer the blockchain transaction” is merely insignificant extra-solution activity, i.e., necessary data outputting. See MPEP 2106.05(g). 
At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “transfer” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "transfer" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  Additionally, the “store” limitation is clearly well-understood, routine, and conventional (i.e. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (i.e. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 2, 10, and 18, the limitations are directed towards further defining the “skill” as comprising a training, an education and a certification, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception (i.e. Selecting a particular data source or type of data to be manipulated: i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937).  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
Additionally, the limitations are directed towards determining whether a predetermined amount of blockchain peers have verified that the user previously acquire possession of the training, the education, and the certification, which is an additional element beyond the above identified judicial exception.  The limitations elaborate upon the ”Mental Process” of determining whether a predetermined amount of blockchain peers are met, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 3, 11, and 19, the limitations are directed towards further defining the blockchain transaction to comprise a request to update a previously stored skill, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception (i.e. Selecting a particular data source or type of data to be manipulated: i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937).  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
As per claims 4, 12, and 20, the limitations are directed towards further defining the temporary data structure as comprising a temporary blockchain ledger a request to update a previously stored skill, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception (i.e. Selecting a particular data source or type of data to be manipulated: i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937).  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
As per claims 5 and 13, the limitations are directed towards further defining the temporary data structure as comprising a temporary blockchain ledger a request to update a previously stored skill, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception (i.e. Selecting a particular data source or type of data to be manipulated: i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937).  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
As per claims 6 and 14, the limitations are directed towards further defining the “skill” as comprising a plurality of skills and preventing the transfer when a skill non-verified, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception (i.e. Selecting a particular data source or type of data to be manipulated: i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937).  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
As per claims 7 and 15, the limitations are directed towards further defining the “blockchain transaction” as being stored in a data block among a hash-linked chain of data blocks, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception (i.e. Selecting a particular data source or type of data to be manipulated: i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937).  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
As per claims 8 and 16, the limitations are directed towards further defining the “skill” as comprising a length of employment, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception (i.e. Selecting a particular data source or type of data to be manipulated: i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937).  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
Additionally, the limitations are directed towards determining whether a predetermined amount of blockchain peers have a verified length of employment by a user, which is an additional element beyond the above identified judicial exception.  The limitations elaborate upon the ”Mental Process” of determining whether a predetermined amount of blockchain peers are met, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.

Allowable Subject Matter
Claims 1-21 are allowable over the prior art.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use he USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152



/PK/